Appeal from an order of the Family Court, Oneida County (David A. Murad, A.J.), entered September 12, 2006. The order, among other things, committed the guardianship and custody of the children to petitioner and authorized petitioner to consent to the adoption of the children without further notice to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.